—Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about July 29, 1997, which terminated appellant’s parental rights upon a finding of permanent neglect and committed custody and guardianship of the subject child to the Commissioner of Social Services and petitioner agency for the purpose of adoption, unanimously affirmed, without costs.
The record clearly supports the finding that the agency fulfilled its statutory obligation to exert diligent efforts to encourage and strengthen the parental relationship. The agency’s efforts included providing counseling; attempting to implement visitation with the child, which, while appellant was in New York, appellant failed for the most part to attend; attempting to remain in contact with appellant, who often did not provide petitioner with a current address or telephone number; repeatedly scheduling agency conferences which appellant sporadically attended; and, most importantly, providing appellant with referrals for drug rehabilitation programs to help appellant resolve the main obstacle to her reunification with her child, her drug addiction. Appellant, however, failed to avail herself of the many opportunities provided by the agency and thwarted the agency’s efforts. It is not the agency’s responsibility to ensure that the parent has met the planning goal. Parents themselves must assume a measure of responsibility (see, Matter of Jamie M., 63 NY2d 388, 393). Under all the circumstances, a suspended judgment was not warranted in this case. Concur — Rosenberger, J. P., Mazzarelli, Ellerin, Rubin and Friedman, JJ.